Citation Nr: 1136809	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for anal disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for duodenal/peptic ulcers.

4.  Entitlement to service connection for chronic headaches, to include as secondary to service connection posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating for service-connected PTSD in excess of the currently assigned 10 percent evaluation.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to December 1967.  Service in the Republic of Vietnam is indicated by the record.  The Veteran also had a period of service in the Minnesota Army National Guard from April 1985 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims.

In June 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an August 2010 Board decision, the anal disability, GERD, ulcer, and headache claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a June 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The August 2010 Board decision also granted the Veteran's claim of entitlement to service connection for PTSD.  In an August 2010 rating decision, the AMC assigned a 10 percent evaluation to the service-connected PTSD, effective October 31, 2008.  The Veteran, through his attorney, filed a notice of disagreement with the initial evaluation in a statement dated August 2010.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The issues of entitlement to service connection for GERD, ulcers, and headaches as well as entitlement to an increased initial disability rating for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

The competent medical evidence of record demonstrates that the Veteran's currently diagnosed mild hypotonic rectal sphincter with anal seepage is due to the Veteran's military service.


CONCLUSION OF LAW

Hypotonic rectal sphincter with anal seepage was incurred in the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an anal disability which he contends is due to a personal assault sustained during his active military service.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

In August 2010, the Board remanded the case in order for Veteran to be afforded a VA examination.  The claim was then to be readjudicated.

The record indicates that a VA examination was administered in December 2010; the report of which was obtained and associated with the Veteran's claims folder.  This will be discussed below.  As indicated above, a SSOC was issued in June 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in February 2009.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an attorney and, as indicated above, testified at a videoconference hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that relevant to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), current disability, the December 2010 VA examiner diagnosed the Veteran with a disability of the anus; specifically, mild hypotonic rectal sphinceter with mild intermittent anal seepage.  Accordingly, the Board finds that element (1) has been satisfied in that respect.

With respect to element (2), the Veteran's service treatment records do not document any in-service complaints, treatment, or diagnoses pertaining to the Veteran's anus.  As to in-service injury, the Veteran appears to assert that he developed anal problems as a result of an in-service sexual assault.  See, e.g., the June 2010 Board hearing transcript.  Moreover, the Veteran has contended that he began to experience some anal seepage symptomatology during his periods of active duty service.  See id.  The Board observes the Veteran's claimed in-service assault was conceded in the August 2010 Board decision.  Accordingly, element (2) is satisfied.

Turning to crucial element (3), medical nexus, the competent medical evidence of record demonstrates that the Veteran's anal disability is due to his in-service assault.  Specifically, the December 2010 VA examiner documented the Veteran's report that "there was some disruption down to the rectum/anus from [the military sexual assault] and [the Veteran] has experienced anal seepage off and on for the last forty years."  The examiner then concluded, "[a]fter reviewing colorectal evaluation December 2008 and reviewing the type of emotional military trauma events that took place, it is at least as likely as not that this military trauma event has contributed to his hypertonic sphincter associated with chronic intermittent anal seepage/fecal incontinence."

The December 2010 VA medical opinion appears to have been based upon thorough examination of the Veteran and review of the record as well as thoughtful analysis of the Veteran's entire history and current medical condition.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, there is no competent medical evidence which indicates that the Veteran's currently diagnosed anal disability is not due to his military sexual trauma.

Accordingly, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current anal disability is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, element (3), and thereby all three elements, has been satisfied.

In summary, the Veteran has met all requirements needed to establish service connection for hypotonic rectal sphincter with anal seepage.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for hypotonic rectal sphincter with anal seepage is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must again be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for duodenal/peptic ulcers.

4.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected PTSD.

A review of the record demonstrates that the Veteran served in the Minnesota Army National Guard from April 1985 to April 1989.  See the NGB Form 22.  The claims folder contains no further records from the Veteran's National Guard service.  As the Veteran is asserting entitlement to service connection based upon continuity of symptomatology, these records are potentially relevant to the Veteran's claims.  Accordingly, the Board finds that the Veteran's complete Army National Guard of Minnesota service records should be obtained for consideration in connection with the issues on appeal.

The Board further observes that the December 2010 VA examiner clearly did not have the opportunity to review the National Guard records prior to the promulgation of his medical nexus opinions as to the pending claims.  As such, addendum opinions should be obtained.

Additionally, as to the GERD and duodenal/peptic ulcer claims, the August 2010 Board Remand instructed the VA examiner to provide an opinion with supporting rationale as to "[w]hether GERD, duodenal/peptic ulcer or any other gastrointestinal disorder found on examination clearly existed prior to active military service."  The December 2010 VA examiner noted that "[t]here is no mention of any GI problems on his preinduction physical or separation physical in the military service."  However, the examiner failed to make a finding as to whether the GERD or ulcers pre-existed the Veteran's active military service.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

5.  Entitlement to an initial disability rating for service-connected PTSD in excess of the currently assigned 10 percent evaluation.

As was described in the Introduction, in an August 2010 rating decision, the AMC assigned a 10 percent evaluation to the service-connected PTSD, effective October 31, 2008.  The Veteran, through his attorney, filed a notice of disagreement (NOD) with the initial evaluation in a statement dated August 2010.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the issue of entitlement to an increased initial disability rating for service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the National Personnel Records Center and/or the Minnesota National Guard and all other appropriate sources for service personnel and treatment records related to the Veteran's service in the Minnesota National Guard.  All requests and responses, positive and negative, should be associated with the VA claims folder.

2. Thereafter, VBA should refer the VA claims folder to the physician who conducted the December 2010 VA examination; if he is unavailable the claims folder should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims folder, including the previous December 2010 VA examination report and the National Guard service treatment records.  The examiner is to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's GERD and duodenal/peptic ulcers pre-existed his active duty military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing GERD and/or duodenal/peptic ulcers were not aggravated by service, beyond the natural progression of the disorder(s).  If the examiner finds that the Veteran's GERD and/or ulcers did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed GERD and ulcers were incurred in his military service.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide clear and thorough rationale for his or her conclusions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

3. If the National Guard service treatment records are obtained, VBA should refer the VA claims folder to the physician who conducted the December 2010 VA examination; if he is unavailable the claims folder should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims folder, including the previous December 2010 VA examination report and the National Guard service treatment records.  The examiner is then to provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed headaches are related to his military service to include his presumed in-service sexual assault and/or service-connected PTSD.  If the reviewer determines that an additional examination and/or diagnostic testing are necessary, this should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide clear and thorough rationale for his or her conclusions with references to the evidence of record and must provide a discussion of the facts and medical principles involved.
4. VBA should issue a SOC pertaining to the issue of entitlement to an increased disability rating for the service-connected PTSD.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.

5. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's GERD, duodenal/peptic ulcer, and headaches claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


